Opinion of the Court

GIERKE, Judge:
A military judge sitting as a special court-martial convicted appellant, contrary to his pleas, of two specifications of dishonorable failure to pay a just debt, in violation of Article 134, Uniform Code of Military Justice, 10 USC § 934. Consistent with appellant’s pleas of guilty, the military judge also convicted him of unauthorized absence (AWOL) from November 27, 1989, to March 7, 1990, and making and uttering a worthless check, in violation of Articles 86 and 123a, UCMJ, 10 USC §§ 886 and 923a, respectively. The approved sentence provides for a bad-conduct discharge, confinement for 90 days, “forfeiture of $200.00 pay for 3 months,” and reduction to the lowest enlisted grade. The Court of Military Review, in an unpublished opinion, affirmed the findings and sentence, interpreting the forfeitures in accordance with United States v. Johnson, 13 USCMA 127, 32 CMR 127 (1962).
We granted review of the following issue:
WHETHER THE NAVY-MARINE CORPS COURT OF MILITARY REVIEW ERRED IN AFFIRMING THE FINDINGS BELOW REGARDING CHARGE IV AND ITS SPECIFICATIONS WHERE THE EVIDENCE AT TRIAL ONLY DEMONSTRATED THE AMOUNT OF TIME THE DEBT WAS OUTSTANDING; THUS THE STATE OF THE EVIDENCE IS INSUFFI*301CIENT AS A MATTER OF LAW TO SUSTAIN FINDINGS OF GUILT TO THE OFFENSE OF DISHONORABLE FAILURE TO PAY JUST DEBTS.
Appellant purchased a television set from the Army-Air Force Exchange Service (AAFES), Honolulu, Hawaii, on November 13, 1988, and made a down payment of $39.00, leaving a balance of $340.00 to be paid in six monthly installments of $56.67. On November 19, 1988, he purchased a microwave from AAFES and made a $2.00 down payment, leaving a balance of $458.00, to be paid in six monthly installments of $76.33.
Appellant made no payments on either account in December 1988 and January 1989. On January 15, 1989, the command legal officer counseled appellant regarding the debts. Appellant told the legal officer he was taking measures to rectify the situation. Appellant signed a document which recited the past due debt, availability of financial assistance from the Navy Relief Society, and an understanding that failure to take corrective action could subject him to administrative separation or disciplinary proceedings. On January 25 and 26, 1989, letters were sent to appellant’s commander by AAFES requesting assistance in collecting the debt.
Appellant made no payments in February 1989. On March 28, 1989, he made a single payment of $529.32, of which $305.32 was credited toward the microwave and $224.00 was credited toward the television set, leaving an aggregate balance of $268.68. He made no further payments in 1989. He was AWOL from November 27, 1989, to March 7, 1990. Charges were preferred upon his return from AWOL and referred to a special court-martial on March 26, 1990. In the two specifications alleging dishonorable failure to pay a just debt, the amounts alleged were $340.00, the amount due after appellant’s initial down payment on the television set, and $458.00, the amount due after appellant’s initial down payment on the microwave. On April 4, 1990, appellant purchased a bank check for $268.68, the balance due on the debt. When the court-martial convened on April 17,1990, the $268.68 payment was not reflected on AAFES records.
Appellant did not testify on the merits. He was convicted as charged.
The Government argues that appellant never intended to pay for the items and that he demonstrated a grossly indifferent attitude toward the debt, evidenced by his failure to respond to counseling by the legal officer, failing to keep his promise to the legal officer that he would “rectify the situation,” and failing to respond to collection letters sent by AAFES through his commander. Appellant argues that the prosecution was required to affirmatively establish that he was able to pay, by producing his pay records or similar proof.
Paragraph 71c, Part IV, Manual for Courts-Martial, United States, 1984, provides:
The failure to pay must be characterized by deceit, evasion, false promises, or other distinctly culpable circumstances indicating a deliberate nonpayment or grossly indifferent attitude toward one’s just obligations____The length of the period of nonpayment and any denial of indebtedness which the accused may have made may tend to prove that the accused’s conduct was dishonorable, but the court-martial may convict only if it finds from all the evidence that the conduct was in fact dishonorable.
We have held that “[t]he mere failure to pay a debt does not show that the nonpayment is dishonorable. The fact that no payment has been made for a long time may have probative value, but it does not itself establish that the failure to pay is dishonorable.” Where prosecution is based on the length of time a debt has been unpaid, we have ruled: “Other circumstances ... are required to show that the length of time is attributable to guilty rather than innocent causes____A finding based on that single equivocal circumstance cannot stand.” United States v. Cummins, 9 USCMA 669, 674, 26 CMR 449, 454 (1958).
*302The facts in each case will determine when a default in payment becomes dishonorable. United States v. Atkinson, 10 USCMA 60, 62, 27 CMR 134, 136 (1958). In this case, the prosecution presented no evidence of appellant’s financial situation. There is no evidence that appellant’s promises to the command legal officer were deceitful, evasive, or false. To the contrary, after promising the legal officer in mid-January that he would “rectify the situation,” he paid two-thirds of the debt in March. There is no evidence of deliberate nonpayment or of a grossly indifferent attitude toward the debt. The evidence shows only a failure to make timely payments.
We hold that evidence in this case is not legally sufficient to prove that appellant’s failure to pay was dishonorable. As we previously said, “Unless the failure to liquidate an obligation was characterized by some act of willful evasion, bad faith, or false promise, the conduct is not regarded as dishonorable—and therefore not an offense under the Uniform Code.” United States v. Kirksey, 6 USCMA 556, 560, 20 CMR 272, 276 (1955), citing United States v. Walden, 15 CMR 654 (AFBR 1954), and United States v. Arnovits, 8 CMR 313 (ABR 1952); see 3 USCMA 538,13 CMR 94 (1953)—dealing with other offenses in that case.
The decision of the United States Navy-Marine Corps Court of Military Review as to Charge IV and its two specifications and the sentence is reversed. The findings of guilty thereon and the sentence are set aside. Charge IV and its two specifications are dismissed. The record of trial is returned to the Judge Advocate General of the Navy. A rehearing on the sentence based on the remaining findings of guilty may be ordered.
Judge WISS concurs.